WALLACE, Judge.
Jimmy Moreira challenges the summary denial of his motion for postconviction relief. He alleged that his designation as a sexual predator violated his right to due process because the statute under which he was so designated failed to provide procedural safeguards. For the reasons expressed in Anderson v. State, 886 So.2d 430 (Fla. 2d DCA 2004), we affirm. As in Anderson, our affirmance is without prejudice to Moreira’s right to pursue any available civil remedies. See Angell v. State, 712 So.2d 1132 (Fla. 2d DCA 1998).
WHATLEY and NORTHCUTT, JJ., Concur.